

116 SRES 127 ATS: Recognizing the contributions of AmeriCorps members and alumni to the lives of the people of the United States.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 127IN THE SENATE OF THE UNITED STATESMarch 27, 2019Mr. Coons (for himself, Mr. Cassidy, Mr. Whitehouse, Mr. Brown, Ms. Hassan, Ms. Harris, Mr. Carper, Ms. Baldwin, Mr. Reed, Mr. Durbin, Mr. King, Mrs. Shaheen, Ms. Duckworth, Ms. Collins, Ms. Hirono, Mr. Markey, Mr. Manchin, Mr. Heinrich, Mr. Wyden, Mr. Boozman, Mr. Wicker, Ms. Klobuchar, Mr. Tester, Mr. Peters, Mr. Bennet, Mr. Booker, Mr. Van Hollen, and Ms. Warren) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the contributions of AmeriCorps members and alumni to the lives of the people of the
			 United States.
	
 Whereas, since its inception in 1994, the AmeriCorps national service program has proven to be a highly effective way—
 (1)to engage the people of the United States in meeting a wide range of local and national needs; and
 (2)to promote the ethics of service and volunteerism;
 Whereas, since 1994, more than 1,000,000 individuals have taken the AmeriCorps pledge to get things done for America by becoming AmeriCorps members; Whereas, each year, AmeriCorps, in coordination with State service commissions, provides opportunities for approximately 75,000 individuals across the United States to give back in an intensive way to communities, States, Tribal nations, and the United States;
 Whereas AmeriCorps members have served more than 1,500,000,000 hours nationwide, helping— (1)to improve the lives of the most vulnerable people of the United States;
 (2)to protect the environment; (3)to contribute to public safety;
 (4)to respond to disasters; (5)to strengthen the educational system of the United States; and
 (6)to expand economic opportunity; Whereas, since 1994, more than $9,200,000,000 in AmeriCorps funds have been invested in nonprofit, community, educational, and faith-based groups, and those funds leverage hundreds of millions of dollars in outside funding and in-kind donations each year;
 Whereas AmeriCorps members recruit and supervise millions of community volunteers, demonstrating the value of AmeriCorps as a powerful force for encouraging people to become involved in volunteering and community service;
 Whereas AmeriCorps members serve at more than 20,000 locations across the United States, including at nonprofit organizations, schools, and faith-based and community organizations;
 Whereas AmeriCorps National Civilian Community Corps campuses in the States of Mississippi, Maryland, Iowa, California, and Colorado strengthen communities and develop future leaders through team-based service;
 Whereas AmeriCorps members nationwide, in return for the service of those members, have earned more than $3,700,000,000 to use to further their own educational advancement at colleges and universities across the United States;
 Whereas AmeriCorps members, after their terms of service with AmeriCorps end, have been more likely to remain engaged in their communities as volunteers, teachers, and nonprofit professionals than the average individual;
 Whereas AmeriCorps is a proven pathway to employment, providing members with valuable career skills, experience, and contacts to prepare them for the 21st century workforce and to help close the skills gap in the United States;
 Whereas, in 2009, Congress passed the bipartisan Serve America Act (Public Law 111–13; 123 Stat. 1460), which authorized the expansion of national service, expanded opportunities to serve, increased efficiency and accountability, and strengthened the capacity of organizations and communities to solve problems;
 Whereas national service programs have engaged millions of people in the United States in results-driven service in the most vulnerable communities of the United States, providing hope and help to individuals with economic and social needs;
 Whereas national service and volunteerism demonstrate the best of the spirit of the United States, with people turning toward problems and working together to find community solutions; and
 Whereas AmeriCorps Week, observed in 2019 from March 10 through March 16, is an appropriate time for the people of the United States—
 (1)to salute current and former AmeriCorps members for their positive impact on the lives of people in the United States;
 (2)to thank the community partners of AmeriCorps for making the program possible; and
 (3)to encourage more people in the United States to become involved in service and volunteering: Now, therefore, be it
	
 That the Senate— (1)encourages the people of the United States to join in a national effort—
 (A)to salute AmeriCorps members and alumni; and (B)to raise awareness about the importance of national and community service;
 (2)acknowledges the significant accomplishments of the members, alumni, and community partners of AmeriCorps;
 (3)recognizes the important contributions made by AmeriCorps members and alumni to the lives of the people of the United States; and
 (4)encourages individuals of all ages to consider opportunities to serve in AmeriCorps.